PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/138,794
Filing Date: 30 Dec 2020
Appellant(s): Soto et al.



__________________
Derek Meeker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on August 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 2, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 11-14, 17, 18, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al (US 4,781,427) in view of Yuki et al (US 6,778,557).
1). With regard to claim 1, Husbands discloses a Local Area Network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical LAN (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the receivers consists of passive (i.e., un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having a head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8)  and one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end of the passive optical LAN (Figures 4 and 8 etc.), the LAN client for a passive optical LAN comprising of: 
an optical interface (FO XMTR and FO RCV in Figures 4 and 8) for converting a downstream optical signal on a downstream optical wavelength (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) to a downstream electrical signal and for converting an upstream electrical signal to an upstream optical signal and emitting the upstream optical signal on an upstream optical wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm); 
at least one network interface for receiving user data (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and
a control module (interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 4, 5 and 8 etc.) and wherein the control module processes the downstream electrical signal having a downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.) and wherein the control module receives user data from the at least one network interface (user data coming from the User Terminal Devices as shown in Figures 4 and 8 etc.) and the control module generates the upstream electrical signal having upstream data information (column 4 lines 3-13 and 40-42 etc.) and wherein at least a portion of the user data is included in the upstream data information (column 4 lines 3-13 and 40-42 etc.), 
whereby the LAN client for a passive optical LAN communicates user data upstream (based on CSMA/CD “listen while talking”, column 2 line 44, column 7 line 26-27 and 47). 
But, Husbands et al does not expressly disclose wherein the control module processes the downstream electrical signal having a downstream control information to recover an upstream bandwidth allocation from the downstream control information and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information, whereby the LAN client for a passive optical LAN communicates user data upstream responsive to an upstream bandwidth allocation.
However, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol, and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and a control module (17 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) in the slave unit electrically coupled to the optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) and electrically coupled to the at least one network interface (11/12 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) and wherein the control module processes the downstream electrical signal having a downstream control and downstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) to recover an upstream bandwidth allocation from the downstream control information (Figures 8-10 and 31 etc. “On the basis of the reports from the slave units, the master unit determines an allowable amount of information for each slave unit and permits the slave units to transmit the stored signals according to the request from the master unit.”) and wherein the control module receives user data from the at least one network interface (user data signal from input unit 11) and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and wherein at least a portion of the user data is included in the upstream data information (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.), whereby the slave unit for the passive optical network communicates user data upstream responsive to an upstream bandwidth allocation (dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55 etc.).
Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). 
However, Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased. 
2). With regard to claim 3, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module includes a passive optical LAN protocol processor (e.g., the control logic in Figures 4, 5 and 8 of Yuki. And controller/processor in the slave unit of Yuki).
3). With regard to claim 4, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module further adjusts timing of the generation of the upstream electrical signal responsive to receiving a response delay message (Yuki: column 2 lines 41-63, “a time of td seconds is necessary for the transmission if all the slave units transmit kilobit signals, making it possible to secure an allowed delay time of td seconds for data transmission by all the slave units”; “The control unit 17 issues instructions regarding time slot numbers and transmission timing”; “The control packet sent from the control unit 27 to the transmission unit 23 is transmitted to the slave units 10-1 to 10-m by the time slots of a control region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 28”. Figure 30 and 52 etc., “delay control region”).
4). With regard to claim 5, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module is configured to receive in the downstream electrical signal a network identification address assigned to the LAN client and wherein the network identification address can be used by the control module for receiving downstream data information addressed to the LAN client for a passive optical LAN (Husbands: column 2 lines 39-64, “If the line is quiet, the source terminal sends out a command packet followed by the message. The command packet contains both the destination address and the source address. Upon hearing its address, the receiving terminal copies the message” “The collision detection process can take several forms such as summed energy or software comparisons on the flags or addresses in the broadband mechanization”. Yuki: column 5 lines 33-55, “the master unit divides terminal-addressed input packets and attaches headers to create fixed-length cells. Each header contains slave unit addresses for use in the point-to-multipoint communication system and retrieved based on the terminal addresses contained in the input packets. Because the slave units operate such that data is retrieved only if the addresses contained in the aforementioned headers match the addresses of the local stations, the transfer rate in the downstream direction for each of the slave units can be varied in a simple manner using the master unit alone. In addition, short bit strings are used and the transfer rate can be utilized efficiently because the addresses of the slave units used in each header are those that have significance solely inside a point-to-multipoint communication system. Furthermore, the address architecture used in the point-to-multipoint communication system is hierarchized, and the addresses are set such that a subnet is used and the slave units constitute a single network within the entire point-to-multipoint communication system. The structure of the master unit can thus be simplified because the portion of a terminal address for identifying the subnet can be used directly as a slave unit address”, and column 13 lines 19-25 and column 47 lines 1-10 etc.). 
5). With regard to claim 6, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module performs operation administration and maintenance (OAM) message processing (Yuki: Figures 4 and 5, 19 etc., PLOAM sent downstream; column 14 lines 8-12, “Described below with reference to FIGS. 6 to 10 is a first embodiment aspect, which is configured such that the master unit 20 uses PLOAM cells to instruct slave units 10 to issue reports regarding the information amount necessary to transmit signals”; column 33 lines 23-39; and column 51 lines 5-22 etc.). 
6). With regard to claim 11, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the upstream control information includes user data buffering status information (Yuki: refer claim 1 rejection; column 12 lines 15-27, and Figures 6, 8, 10 and 11 etc.). 
7). With regard to claim 12, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module processes the downstream electrical signal having successive downstream frames (Yuki: e.g., Figure 4, 5, 30, 54 etc.). 
8). With regard to claim 13, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 and 12 above. And the combination of Husbands et al and Yuki et al further discloses wherein a downstream frame includes a first number of downstream subframes having one or more downstream formats and wherein each downstream subframe includes a second number of downstream slots of time (Yuki: e.g., Figures 4, 5, 30 and 54 etc.). 
9). With regard to claim 14, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 and 12-13 above. And the combination of Husbands et al and Yuki et al further discloses wherein a downstream subframe includes a downstream communication channel for communicating the upstream bandwidth allocation for provisioning upstream slots of time to the LAN client for a passive optical LAN (Yuki: e.g., Figures 5, 30, 54 etc.). 
10). With regard to claim 17, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the upstream optical signal is emitted in one or more upstream slots of time forming one or more upstream frames as governed by the upstream bandwidth allocation (Yuki: e.g., Figures 4, 5, 12, 25, 29 and 31 etc.). 
11). With regard to claim 18, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 17 above. And the combination of Husbands et al and Yuki et al further discloses wherein upstream frames includes a first number of upstream subframes having one or more upstream formats (Yuki: Figure 25 etc.; also Figures 5 and 50 etc.). 
12). With regard to claim 23, Husbands discloses a Local Area Network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical LAN (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the receivers consists of passive (i.e., un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having a head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8)  and one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end of the passive optical LAN (Figures 4 and 8 etc.), the LAN client for a passive optical LAN comprising of: 
an optical interface (FO XMTR and FO RCV in Figures 4 and 8) for converting a downstream optical signal on a downstream optical wavelength (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) to a downstream electrical signal and for converting an upstream electrical signal to an upstream optical signal and emitting the upstream optical signal on an upstream optical wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm); 
at least one network interface for receiving user data (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and 
a control module (interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 4, 5 and 8 etc.) and wherein the control module processes the downstream electrical signal having a downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.) and wherein the control module receives user data from the at least one network interface (user data coming from the User Terminal Devices as shown in Figures 4 and 8 etc.) and the control module generates the upstream electrical signal having upstream data information (column 4 lines 3-13 and 40-42 etc.) and wherein at least a portion of the user data is included in the upstream data information (column 4 lines 3-13 and 40-42 etc.), 
whereby the LAN client for a passive optical LAN communicates user data upstream (based on CSMA/CD “listen while talking”, column 2 line 44, column 7 line 26-27 and 47). 
But, Husbands et al does not expressly disclose wherein the control module processes the downstream electrical signal having a downstream control information to recover an upstream bandwidth allocation from the downstream control information wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information, whereby the LAN client for a passive optical LAN communicates user data upstream responsive to an upstream bandwidth allocation. 
However, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol, and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and a control module (17 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) in the slave unit electrically coupled to the optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) and electrically coupled to the at least one network interface (11/12 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) and wherein the control module processes the downstream electrical signal having a downstream control and downstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) to recover an upstream bandwidth allocation from the downstream control information (Figures 8-10 and 31 etc. “On the basis of the reports from the slave units, the master unit determines an allowable amount of information for each slave unit and permits the slave units to transmit the stored signals according to the request from the master unit.”), wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time (column 5 lines 16-22, “the time slots for transmitting information signals by slave units are calculated by the master unit dynamically and efficiently on the basis of reports from slave units”; Figures 5, 25 and 29; and column 36 line 8 to column 39 line 6, “the time slot number for starting a data packet transmission and the information amount ni for allowing these packets to be transmitted are read from the information amount notification region of the control packet” and “[t]he information signals sent from the buffer memory 15 are written in the information signal region. Packet classification numbers 11h, which indicate that the packets are for transmitting information signals, are written to a packet identification region. Slave unit identification numbers assigned in advance to the slave units 10 are written to a slave unit identification region. The necessary information is written to each region of the data packet in the transmission unit 13, and this data packet is then sent to the master unit 20 by the time slots of a data region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 17”; “FIG. 44 is a flowchart depicting a procedure for determining the time slot number according to which a slave unit begins transmitting an information packet”) and wherein the control module receives user data from the at least one network interface (user data signal from input unit 11) and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.), whereby the slave unit for a passive optical network communicates user data upstream responsive to an upstream bandwidth allocation (dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55 etc.).
Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). 
However, Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased.
13). With regard to claim 24, Husbands discloses a Local Area Network (LAN) client (e.g., 18/16 in Figure 4, “fiber optic modem 18” and “Sytek local net 20/100 dual port packet communication unit 16”; also shown in Figure 5. Figure 8: optic modem card 56 and Comm Card) for a passive optical LAN (as a convention in the art, in a passive optical network (PON) the transmission facility between the transmitter and the receivers consists of passive (i.e., un-powered) optical components; or what makes a passive optical network passive is that it uses unpowered optical splitters. As shown in Husbands’ Figures 4 and 8, there is no “powered devices” between the transmitter/receiver of the head-end and the receiver/transmitter (the optical modem) of the LAN client; e.g., Figure 8, no powered devices between transmitter/receiver 64/66 of the head-end 68 and the fiber optical modem card 56; the 8x8 star coupler is a passive splitter/coupler. Therefore, the network shown in Figure 4 or Figure 8 is a passive optical LAN), the passive optical LAN disposed to having a head end (the head end 24 in Figure 4; Figure 7, the star node 46 combined with auxiliary optical ports 44 plus the monitor 48 and OTDR etc. form a head-end, column 5 line 42 to column 6 line 50; Head End in Figure 8)  and one or more passive optical splitters (e.g., Figure 4, “two 8x8 passive optical star couplers 26 and 28”. Figure 8, “8x8 passive optical star coupler 62”) for coupling the LAN client over one or more optical fibers (Figure 4: “fiber optic cables 20 and 22”. Figure 8, “a single fiber cable 60”) to the head end of the passive optical LAN (Figures 4 and 8 etc.), the LAN client for a passive optical LAN comprising of: 
an optical interface (FO XMTR and FO RCV in Figures 4 and 8) for converting a downstream optical signal on a downstream optical wavelength (column 4 lines 3-13 and 40-42, column 7 lines 7-9, around 850 nm; or 1300 nm as shown in Figure 10, column 7 lines 50-54) to a downstream electrical signal and for converting an upstream electrical signal to an upstream optical signal and emitting the upstream optical signal on an upstream optical wavelength (column 4 lines 40-42, column 7 lines 7-9, around 850 nm); 
at least one network interface for receiving user data (Figure 5: PORT # 1 and PORT # 2 of SYTEK COMM CARD 40 for receiving user data from user device 14. Figure 8, COMM CARD for receiving user data from User Terminal Device); and 
a control module (interface logic in Figures 4 and 8 etc.; or Figure 5, column 4 lines 47-64) electrically coupled to the optical interface and electrically coupled to the at least one network interface (Figures 4, 5 and 8 etc.) and wherein the control module processes the downstream electrical signal having a downstream data information (column 4 lines 3-13 and 40-42, and column 6 lines 18-40 etc.) and wherein the control module receives user data from the at least one network interface (user data coming from the User Terminal Devices as shown in Figures 4 and 8 etc.) and the control module generates the upstream electrical signal having upstream data information (column 4 lines 3-13 and 40-42 etc.) and wherein at least a portion of the user data is included in the upstream data information (column 4 lines 3-13 and 40-42 etc.), 
whereby the LAN client for a passive optical LAN communicates user data upstream (based on CSMA/CD “listen while talking”, column 2 line 44, column 7 line 26-27 and 47).
But, Husbands et al does not expressly disclose wherein the control module processes the downstream electrical signal having a downstream control information to recover an upstream bandwidth allocation from the downstream control information wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information, whereby the LAN client for a passive optical LAN ends the optical upstream signal emissions responsive to the end time slot number or the end of the length of time and whereby the LAN client for a passive optical LAN communicates user data upstream responsive to an upstream bandwidth allocation.
However, as disclosed by Husbands et al, the fiber optical LAN uses CSMA/CD “listen while talking” protocol, and the head-end can perform other functions, e.g., “technical control” (monitoring, signaling, and fault isolation etc.), and “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” (column 5 line 42 to column 6 line 50 etc.; Figure 7 etc., the star node 46 together with the auxiliary optical ports 44 etc. function “as the network head-end”, or the star node combined with auxiliary optical ports plus the monitor 48 and OTDR etc. form a head-end), and the control logic in Husbands’ LAN client can perform “listen before talk” and “listen while talk” etc. and determine when to transmit a signal; it is obvious to one skilled in the art that other protocols can be used for the fiber optical LAN.
Yuki et al discloses a protocol that allocates bandwidth dynamically (or dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55) for a point-to-multipoint communication system (Figure 1 etc.), which comprises a master unit (20) and slave units (10-i) coupled to the master unit by a passive optical splitter (40), and a control module (17 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) in the slave unit electrically coupled to the optical interface (13/14 in Figures 2, 65, 68 and 76 etc.) and electrically coupled to the at least one network interface (11/12 in Figures 2, 65, 68 and 76 etc.; also refer Figures 79, 82 and 84 etc.) and wherein the control module processes the downstream electrical signal having a downstream control and downstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) to recover an upstream bandwidth allocation from the downstream control information (Figures 8-10 and 31 etc. “On the basis of the reports from the slave units, the master unit determines an allowable amount of information for each slave unit and permits the slave units to transmit the stored signals according to the request from the master unit.”), wherein the upstream bandwidth allocation includes a start and end time slot number or a start time and length of time (column 5 lines 16-22, “the time slots for transmitting information signals by slave units are calculated by the master unit dynamically and efficiently on the basis of reports from slave units”; Figures 5, 25 and 29; and column 36 line 8 to column 39 line 6, “the time slot number for starting a data packet transmission and the information amount ni for allowing these packets to be transmitted are read from the information amount notification region of the control packet” and “[t]he information signals sent from the buffer memory 15 are written in the information signal region. Packet classification numbers 11h, which indicate that the packets are for transmitting information signals, are written to a packet identification region. Slave unit identification numbers assigned in advance to the slave units 10 are written to a slave unit identification region. The necessary information is written to each region of the data packet in the transmission unit 13, and this data packet is then sent to the master unit 20 by the time slots of a data region provided inside the frame. Transmission timing and time slot numbers are controlled by the control unit 17”; “FIG. 44 is a flowchart depicting a procedure for determining the time slot number according to which a slave unit begins transmitting an information packet”) and wherein the control module receives user data from the at least one network interface (user data signal from input unit 11) and the control module responsive to the upstream bandwidth allocation generates the upstream electrical signal having upstream control and upstream data information (Figure 5, Figure 30, Figure 31, Figures 50-55, Figure 78 etc.) and wherein at least a portion of the user data is included in the upstream data information (Figure 30, Figure 31, Figures 50-55, Figure 78 etc.), whereby the slave unit for a passive optical network ends the optical upstream signal emissions responsive to the end time slot number or the end of the length of time (column 5 lines 16-22; Figures 5, 25, 29 and 44; and column 36 line 8 to column 39 line 6 etc.) and whereby the slave unit for a passive optical network communicates user data upstream responsive to an upstream bandwidth allocation (dynamic bandwidth allocation. Abstract, and column 2 line 9 to column 5 line 55 etc.).
Yuki et al indicates “Conventional access protocols, however, have the following drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. …  the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 43 to column 2 line 6). 
However, Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”. And, Yuki et al states “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication” (column 1 line 16-23), and “the point-to-multipoint communication system of the present invention is also widely applicable to communication systems composed of a master unit and a plurality of slave units such that the transmission line band is allocated among the slave units by the master unit in a controlled manner” (column 11 line 58 to column 12 line 6); Figure 1 is a point-to-multipoint communication system; that is, the point-to-multipoint system shown in Figure 1 can be an optical LAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the dynamic bandwidth allocation approach as taught by Yuki et al to the system/method of Husbands et al so that a throughput reduction observed in the case of CSMA/CD is avoided, signal collisions can be eliminated, the buffer memory requirements can be relaxed, and the latency time elapsed before a slave/client unit transmits a signal can be reduced, and system capacity/throughput can be increased.

Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Finley (Finley: “Optical Fibers in Local Area Networks”, IEEE Communications Magazine, Vol. 22, No. 8, August 1984, pages 22-34).
1). With regard to claim 2, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the control module includes an Ethernet MAC.
However, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that the point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.). And Finley discloses that OSI model (Figure 6) can be used in optical LANs (Figures 7-13), which can be Ethernet LANs (pages 28-34); that is, the MAC in Figure 6 can be an Ethernet MAC. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that a high efficient Ethernet LAN can be obtained.  
2). With regard to claim 7, Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the control module is configured to manage the transmission and reception of optical data link layer communications through the optical interface based on at least one optical data link layer address (Husbands: the control logic in Figure 5 etc. performs CSMA/CD protocol (MAC layer), and the CSMA/CD frame format has data link layer address; that is, the combination of Husbands et al and Yuki et al teaches/suggests that the control logic manages the transmission and reception of optical data link layer communications through the optical interface based on at least one optical data link layer address).
But, Husbands et al and Yuki et al do not expressly disclose wherein the control module includes an Ethernet Media Access Control (MAC) configured to enable Ethernet communications through the at least one network interface. 
However, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 30 lines 19 and 26, column 39 line 47 etc.). And Finley discloses that OSI model (Figure 6) can be used in optical LANs (Figures 7-13), which can be Ethernet LANs (pages 28-34); that is, the MAC in Figure 6 can be an Ethernet MAC to enable Ethernet communications through at least one network interface. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Finley with Husbands et al and Yuki et al so that an Ethernet MAC is used to enable high efficient Ethernet LAN communications.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Xu et al (US 7,181,142).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the LAN client adjusts the optical power level of the upstream optical signal responsive to receiving a message. 
However, to adjust an output of an optical unit based on a received message is known in the art. E.g., Xu et al discloses a “local area networks (LAN)”, “FIG. 8 illustrates that the architecture according to the present embodiment can be easily extended to provide "local" networking services. As used herein, local network services includes, for example, so-called local area networks (LAN), intranets, secure ("trusted") networks, and virtual private networks (VPN). Such networking services may be desirable, for example, in scenarios where the use of intranet is essential, such as in business offices or other enterprises, community networking, and premises networking cases. The operation of the local network 800 of the embodiment of FIG. 8 is similar to an Ethernet LAN” (column 14 lines 11-21). As shown in Figures 7a and 7b etc., “the ONUs to adjust their respective transmitter power based on OLT feedback such that power levels received by the OLT from all the ONUs are the same” (column 4 lines 14-54, and column 13 line 40 to column 14 line 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Xu et al to the system/method of Husbands et al and Yuki et al so that a desired output power level can be obtained, and the reliability of the system is enhanced.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of ITU-T (ITU-T Recommendation G.983.1 Broadband optical access systems based on Passive Optical Networks (PON), October 1998).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the LAN client receives a request for new LAN clients to identify themselves and the LAN client responds with a message including a serial number for identifying the LAN client. 
However, first, Yuki et al discloses “The ID numbers of the slave units 10-1 to 10-m are managed by the master unit 20, and these ID numbers are conveyed during the initial stage to all the slave units 10-1 to 10-m participating in the operation of the system. By virtue of these ID numbers, the master unit 20 can trace a cell to a particular slave unit 10-1 to 10-m, and each of the slave units 10-1 to 10-m can determine whether the cell it has received is addressed to this station” (column 13 lines 19-25) and “The service class identifiers and ID numbers of the slave units 10-1 to 10-m are managed by the master unit 20, and these service class identifiers and ID numbers are conveyed during the initial stage to all the slave units 10-1 to 10-m participating in the operation of the system. By virtue of these ID numbers and identifiers, the master unit 20 can trace an information signal within a service class to a particular slave unit 10-1 to 10-m, and each of the slave units 10-1 to 10-m can determine whether the information signal it has received is indeed addressed to this station” (column 47 lines 1-10). That is, during the initial stage, the slave units exchange information with the master units; then it is obvious to one skilled in the art that specific identifications or numbers are used by the slave units to identify themselves so that the master unit can assign the ID numbers to the slave units. Second, ITU-T G.983.1 discloses that in passive optical network, an optical network unit (ONU) can send its serial number to an optical line terminal (OLT) in ranging mode, and “[t]he OLT extracts the serial number and can assign a free PON_ID to this ONU” (page 53), and the serial number also can be used to register an ONU (page 64 Section 8.4.1.1): “1) the network operator enables the ranging process to start when it is known that a new ONU has been connected. After successful ranging (or a time-out), ranging is automatically stopped; 2) the OLT periodically and automatically initiates the ranging process, testing to see if any new ONUs have been connected. The frequency of polling is programmable such that a ranging window can be opened every millisecond or every second under instruction of the OpS system.”; and “When more grants are required for completion of the ONU optical power set-up, the optical power set-up can be completed by allowing several failures during ranging and repeated re-ranging. In the case that serial number acquisition (binary tree mechanism stated in 8.4.4.1) is applied, the ONU may use grants for the ONU optical power set-up. Also, if the OLT periodically initiate the ranging process to check recently connected ONUs, it is useful for this purpose.”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the recommendation of the ITU-T G.983.1 to the system/method of Husbands et al and Yuki et al so that a newly added or powered-up LAN client can be properly identified and set-up.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Warden et al (US 2003/0189935).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. And the combination of Husbands et al and Yuki et al further discloses wherein the downstream frame includes the downstream control and data information (refer claim 1 rejection etc.)
But, Husbands et al and Yuki et al do not expressly disclose wherein the downstream control information includes a consecutive sequence of bits for the LAN client to identify the beginning of a downstream frame. However, to implement a field to indicate a beginning of a frame is known in the art. E.g., Warden et al discloses a frame transmitted between optical communicating devices (Figure 2 etc.), and as shown in Figure 4, “the Start-of-Frame (SoF) delimiter is a specially encoded 10 bit byte character otherwise known as an Ordered Set that uniquely identifies the start of frames”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Warden et al to the system/method of Husbands et al and Yuki et al so that the processing of the downstream signal by the LAN client can be made easier.

Claims 15, 16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claims 1 and 12 above, and further in view of Chang (US 2003/0020991) and Masucci et al (US 6,498,667).
1). With regard to claim 15, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 12 above. And the combination of Husbands et al and Yuki et al further discloses wherein a downstream frame includes downstream packet data and wherein downstream packet data includes a downstream packet header and downstream packet payload (Yuki: column 5 line 33-47, Figure 32; column 38 lines 32-40, “In the slave unit 10 shown in FIG. 2, the packets from the master unit 20 are received by the reception unit 14 via the reception port. In the reception unit 14, the header is removed, and it is then determined based on the slave unit numbers written to the received packet whether the received packet is indeed addressed to this slave unit 10”; column 73 line 62 to column 74 line 8, “Specifically, the point-to-multipoint communication system according to the fifteenth embodiment aspect is such that the master unit 20 segments terminal-addressed input packets and attaches headers to create fixed-length cells. Each header contains the addresses of slave units 10-1 to 10-m for use in the point-to-multipoint communication system and retrieved based on the terminal addresses contained in the input packets. Because the slave units 10-1 to 10-m operate such that data is retrieved only when the addresses contained in the aforementioned headers match the addresses of the local stations, the transfer rate in the downstream direction for each of the slave units 10-1 to 10-m can be varied in a simple manner using the master unit alone”, and column 76 line 14-29 etc.).
But, Husbands et al and Yuki et al do not expressly disclose wherein the downstream packet header includes a field indicating the length of the downstream packet payload.  
However, to use a field in a downstream packet header to indicate the length of a payload is known in the art. E.g., Chang discloses a passive optical network, in which downstream packet header includes a field indicating the length of the downstream packet payload (Figure 12, downstream data packet 1209; [0061], “[t]he maximum payload length for each data packet in the channel 1209 in this particular embodiment is 2048 bytes. The data packet channel 1209 further comprises a plurality of fields including a data packet header (DPH), a priority (PRIO), a loopback (LPBK), a residential gateway number (RGN), a payload length, a payload, and a bit interleaved parity 32 (BIP-32).). Chang does not expressly state that the fields DPH, PRIO, LPBK, RGN and payload length all together to be called a header. However, it is common in the art to collectively call a group of fields as a header, e.g., Masucci et al discloses a frame with a plurality of packets (Figures 6-8), and a group of fields including “payload length” can be called header, e.g., header 303 in Figure 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Chang and Masucci et al to the system/method of Husbands et al and Yuki et al so to make the signal process and buffer management easier.
2). With regard to claim 16, Husbands et al and Yuki et al and Chang and Masucci et al disclose all of the subject matter as applied to claims 1, 12 and 15 above. And the combination of Husbands et al and Yuki et al and Chang and Masucci et al further discloses wherein the downstream packet payload includes at least a portion of an Ethernet frame (Yuki column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.; Figures 54-55. Also, Masucci et al teaches that Ethernet frame can be transmitted over the passive optical network. That is, the combination of Husbands et al and Yuki et al and Chang and Masucci et al teaches/suggests that the downstream packet payload includes at least a portion of an Ethernet frame) or a Fibre Channel frame. 
3). With regard to claim 19, Husbands et al and Yuki et al disclose all of the subject matter as applied to claims 1 and 17 above. And the combination of Husbands et al and Yuki et al further discloses wherein upstream frames includes an upstream packet header and an upstream packet payload (Yuki: column 16 lines 26-29, “In the master unit 20 shown in FIG. 3, cells received from the slave units 10 via the reception port are identified based on the cell identifiers written to the cells. This is done after headers are removed in the reception unit 24”; column 32 line 62 to column 33 line 2; column 35 lines 6-12 and 39-43; column 38 line 18; column 49 lines 7-14; and column 76 line 14-29 etc.; and Figure 87).
But, Husbands et al and Yuki et al do not expressly disclose wherein the upstream packet header includes a field indicating an upstream packet payload length.
However, to use a field in a downstream packet header to indicate the length of a payload is known in the art. E.g., Chang discloses a passive optical network, in which the upstream packet header includes a field indicating an upstream packet payload length (Figure 11 etc.), “The upstream data packet channel 509 comprises a plurality of fields including the data packet header (DPH) 1111, the priority (PRIO) 1113, the loopback (LPBK) 1115, the residential gateway number (RGN) 1117, the payload length 1119, the payload 1121 and the bit interleaved parity 32 (BIP-32) 1123” ([0054]). Chang does not expressly state that the fields DPH, PRIO, LPBK, RGN and payload length all together to be called a header. However, it is common in the art to collectively call a group of fields as a header, e.g., Masucci et al discloses a frame with a plurality of packets (Figures 6-8), and a group of fields including “payload length” can be called header, e.g., header 303 in Figure 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Chang and Masucci et al to the system/method of Husbands et al and Yuki et al so to make the signal process and buffer management easier.
4). With regard to claim 20, Husbands et al and Yuki et al and Chang and Masucci et al disclose all of the subject matter as applied to claims 1, 17 and 19 above. And the combination of Husbands et al and Yuki et al and Chang and Masucci et al further discloses wherein the upstream packet payload includes at least a portion of an Ethernet frame (Yuki column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.; Figures 54-55. Also, Masucci et al teaches that Ethernet frame can be transmitted over the passive optical network. That is, the combination of Husbands et al and Yuki et al and Chang and Masucci et al teaches/suggests that the upstream packet payload includes at least a portion of an Ethernet frame) or a Fibre Channel frame.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Mahony et al (US 6,668,127).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the optical interface includes one or more optical fiber connectors selected from the group consisting essentially of: Subscriber Connector (SC); Lucent Connector (LC); Fiber Channel (FC); Straight TP (ST); and Miniature Unit (MU). 
However, as disclosed by Mahony et al, the SC connector or ST connector is well known connectors in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply one of these connectors to the system/method of Husbands and Yuki et al so that the optical fiber/cable can be properly/securely connected with the optical transmitting/receiving device (or transceiver module etc.) or the LAN client. 

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Husbands et al and Yuki et al as applied to claim 1 above, and further in view of Finley (Finley: “Optical Fibers in Local Area Networks”, IEEE Communications Magazine, Vol. 22, No. 8, August 1984, pages 22-34) and Cvijin et al (US 2003/0039015).
Husbands et al and Yuki et al disclose all of the subject matter as applied to claim 1 above. But, Husbands et al and Yuki et al do not expressly disclose wherein the at least one network interface is configured to communicate using a protocol from the group consisting essentially of: IEEE 10 Mbit Ethernet; IEEE 100 Mbit Ethernet; IEEE 1000 Mbit Ethernet; Fibre Channel; IEEE 802.11; IEEE 802.16; and Digital Subscriber Line (DSL).
However, first, the CSMA/CD used in Husbands’ system is a MAC method widely used in Ethernet technology for LAN. And, Yuki et al discloses that point-to-multipoint system as shown in Figure 1 etc. can be used to transmit Ethernet packets (column 13 lines 35-45, column 34 lines 19 and 26, column 39 line 47, and column 47 lines 13 and 22 etc.). And Finley discloses that 10 Mbit Ethernet protocol (pages 28-34) can be used in the optical LAN. Another prior art, Cvijin et al discloses “Implementation of fiber optic communication at the local area network (LAN) level will enable users to break current bottlenecks in the last mile of information transfer. A further attraction of fiber-optic technology is its scalability. Most current fiber LAN products are Ethernet-based in a range of 100-Mbit/second up to 1-Gbit/s. Fiber optical communication is easily scalable up to 10 Gbits/s, and several equipment vendors have announced fiber-optic links that can support transmission up to 1 terabit/s utilizing more than 128 DWDM.” That is, a network interface using a protocol from IEEE 10 Mbit Ethernet, IEEE 100 Mbit Ethernet, or IEEE 1000 Mbit Ethernet is used in the optical LAN.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Finley and Cvijin et al to the system/method of Husbands et al and Yuki et al so that a high data rate Ethernet protocol can be used in the optical LAN, and a high efficient and high speed Ethernet LAN can be obtained.

NEW GROUNDS OF REJECTION
None

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.

(2) Response to Argument
1). Regarding Argument C.1. (a), the Appellant argues on pages 9-10 of the Brief:
1. Incorporating the disclosure of Yuki into Husbands would change the principle of operation of Husbands and render Husbands unsuitable for its intended purpose.
…
Husbands is a peer-to-peer network, not a master slave network as in Yuki. Husbands network uses carrier sense multiple access (CSMA) with collision detection (CD) or CSMA/CD. Husbands at 2:29-31. “This protocol features no central controller and any terminal can initiate communications to other terminals.” Id. at 2:35-37, emphasis added.

The architecture of the prior art to Husbands and the embodiments described in Husbands confirms this communication technique. In Figures 1 and 2, any terminal T can communicate with another through a repeater or star coupler without a master. Id. at Figures 1 and 2, and 3:2-52. The “head-end repeater R” of Figure 1 does not include any processing. It only compensates for the different optical loss between near and far terminals T. Id. at 3:15-19. Figure 2 uses a passive star coupler. Id. at 3:30-33.

Appellant’s argument is not persuasive. First, Examiner does not rely on Husbands’ Figures 1 and 2 to reject applicant’s claims (Husbands’ Figures 1 and 2 are “prior art”). Second, Appellant’s argument “The “head-end repeater R” of Figure 1 does not include any processing” is incorrect. As admitted by Appellant, the repeater R “compensates for the different optical loss between near and far terminals T”; Husbands also discloses “the head-end repeater R must have the capability to rapidly adjust between optical signals received from the closest transmitter T and those from the most distant transmitter. To compensate for this process it is possible to engineer an optically balanced system by tapering the coupler tap ratios.” That is, the head-end repeater R has a processing component to perform monitoring/detection and the compensation etc.

2). Regarding Argument C.1. (b), the Appellant argues on pages 10-12 of the Brief:
Figure 3 introduces an improvement to the passive star coupler of Figure 2. All transmitters T transmit to a fiber optic star 10, which combines the signals together. Id. at 3:60-61. “The resulting signal is amplified and distributed through a second outbound star 12.” Id. at 61-63. No processing is included in the stars 10 and 12. As illustrated in Figure 4, only receivers 32 and 84 and transmitters 30 and 82 are illustrated to propagate the signals. Id. at Figure 4.
…
Id, at 19-30. This is the foundation of the operation in Husbands. A signal from a terminal enters a star coupler. One output of the star coupler is received by a receiver R, electrically transmitted to transmitter T, and split to all of the devices through the output star coupler.
…
The nodes and terminals of Husbands involve either (1) no processing or (2) specialized functions, none of which are control of the network in any manner. The receivers and transmitters merely repeat signals and perform no processing. The babble detector 50 and activity monitor 48 merely provide information, not control of the network. Finally, the video distribution service merely provides video channels and is out of band for the main network communication.
In stark contrast, Yuki requires a master that manages the network. The slave units issue reports on an amount of data needed. Yuki 2:21-23. The master unit instructs the slave units on a maximum number of bits that may be transmitted. Id. 2:23-27.
The operation of Yuki changes the principle of operation of Husbands. First, this is a fundamental change from the terminals of Husbands that may transmit at any time, only stopping if the network is being used. No terminal in Husbands gives others permission to transmit data. Second, a master-slave network necessarily needs some processing. The nodes of Husbands themselves have none. The transmitters and receivers are merely repeaters.
Any remaining terminals in Husbands are fundamentally different from a network master. The babble detector has a specific purpose to detect collisions. The OTDR checks the continuity of fibers. The activity detector provides statistics. A video distribution service provides out-of-band video channels to the normal network communications. No device has any network control functionality.
Finally, the operation of Yuki makes the terminals of Husbands unsuitable for their intended purpose. As described above, it is a feature of Husbands that there is no central controller and any terminal can initiate communications. Yuki’s system specifically requires a master and requires the slaves to ask for permission to transmit data.
Accordingly, there is no rational basis to modify the peer-to-peer system of Husbands with the master/slave system of Yuki.

Appellant’s argument is not persuasive. First, Husbands’ head-end is not a simple “star coupler”, and does not “merely repeat signals and perform no processing”. Husbands’ head-end is actually “an active star” (column 3 line 56, and column 4 line 16); and the head-end can perform amplification, switching, monitoring/detection and technical control etc. functions (column 3 line 62, column 4 line 37, column 4 line 67 to column 5 line 2, column 5 line 42 to column 6 line 17), and also “[a] video distribution service may also be provided on an unexpanded network by use of the auxiliary ports 44 on the outbound star node 47” etc. (column 5 line 42 to column 6 line 50 etc.). The functions performed by the head-end are different from the functions performed by the user terminals (T) each having optical modem (18). The head-end (24 in Figure 4, left side of Figure 7, and head-end in Figure 8) monitors/controls the powers sent to the plurality of terminals, also the babble detector in node 46 “monitors the incident optical Manchester waveform of the packets”. 
In Husbands’ optical local area network (LAN) system, a CSMA/CD protocol is used to control data transmissions “on a time shared transmission medium” and to attempt to avoid/reduce “collision” (column 2 line 62; also refer column 5 line 68 to column 6 line 2, “[i]n the event of an optical collision, this waveform will be distorted, but such collision should persist for only a short duration. If a terminal modem malfunctions in the "on" state, and begins to optically jam the network ("babbling"), an excessive collision count is signaled); the Collision Detection CD is used, and the CSMA/CD avoids collisions by waiting for an idle signal before sending data. The control logic in Husbands’ LAN client (user terminal) can perform “listen while talk” etc., and can determine when to transmit a signal. 
However, the CSMA/CD protocol has some disadvantage; and the second reference, Yuki et al, discloses that the conventional access protocols including CSMA/CD etc., have some “drawbacks that make these protocols incapable of handling burst traffic containing several megabytes of data, which is expected to grow even more in the future. When, for example, information signals generated in bursts of several megabytes are transmitted according to the CSMA/CD protocol, the information signals are separated into packets of about 64-1500 kB and repeatedly transmitted. Consequently, increased burst traffic results in a markedly lower throughput because of the higher frequency of retransmission due to packet collisions. … the delay time increases and is not constant any longer. …. Thus, conventional access protocols for point-to-multipoint communication systems are disadvantageous in that an increase in burst traffic containing several megabytes of data results in a lower throughput and makes it impossible to comply with time requirements for downstream transmission” (column 1 line 29 to column 2 line 6 etc.).
Yuki et al discloses “Point-to-multipoint communication systems such as LANs, CATV networks, satellite communication networks, and optical subscriber access networks are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines such as those used in coaxial communication, optical-fiber communication, and radio communication”. Yuki et al discloses an “access protocol for the point-to-multipoint communication system of the present invention, the main principle of operation is that "a report is issued regarding the information amount necessary for signal transmission + an instruction regarding transmission below a specific maximum value is issued on the basis of the information amount reported."” (column 2 lines 14-20). Yuki’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like.” (column 30 line 1-4). That is, Yuki’s access protocol can be easily adapted to different protocols and “the like”.
Husbands et al discloses a passive optical LAN that has a head end, and the head-end can perform multiple “active” functions/processes, but the optical LAN uses CSMA/CD protocol. However, as discussed above, Yuki et al clearly indicates the drawbacks of the CSMA/CD protocol used in an optical LAN system. And in Figures 17, 18, 20, 21, 27 and 28 etc., Yuki et al shows the results of comparisons for the same system according to “present protocol” and according to the access protocols based on conventional TDMA and CSMA/CD; and Yuki’s access protocol performs substantially better than the CSMA/CD protocol (e.g., “At a load factor of 80%, the maximum transmission latency time according to the access protocol of the present invention is about 1/3 that provided by the TDMA-based access protocol, and about 1/9 that provided by the CSMA/CD-based access protocol”, column 20 line 40-52 etc.).
Husbands et al discloses to use CSMA/CD to attempt avoiding/reducing “collision” and Yuki discloses an access protocol “completely eliminating signal collisions in the transmission line and preventing the throughput from decreasing in the manner observed with CSMA/CD (column 2 lines 29-34, column 13 lines 10-11, column 30 lines 5-14, and column 14 lines 31-37). That is, Yuki’s access protocol not only avoid collision but also increase throughput. A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Yuki’s access protocol could have been substituted for the CSMA/CD protocol of Husbands et al because both the CSMA/CD and Yuki’s access protocol try to resolve issues of collisions in the transmission line, but Yuki’s access protocol increases signal throughput and performs significantly better. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution, and Husbands’ active head-end can be modified to perform the transmission controlling, or as a “master unit”. Finally, the substitution achieves the predictable result of increasing the throughput significantly.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yuki’s access protocol for the CSMA/CD protocol of Husbands et al according to known method to yield the predictable result of increasing throughput, relaxing the buffer memory requirements, reducing the latency time elapsed before a slave/client unit transmits a signal, and increasing system capacity.
Then, Appellant’s arguments “there is no rational basis to modify the peer-to-peer system of Husbands with the master/slave system of Yuki…., the operation of Yuki makes the terminals of Husbands unsuitable for their intended purpose” are incorrect.

3). Regarding Argument C.2. (a), the Appellant argues on pages 12-13 of the Brief:
2. The alleged rationale to combine Yuki with Husbands is not rational.
The Examiner’s rationales to combine Yuki with Husbands do not support the combination. First, the Examiner appears to confuse CSMA with CDMA. As an alleged rationale to combine Yuki with Husbands, the office alleges that “FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” can be easily adapted to different protocols. Office Action at 16. However, CDMA and CSMA are not the same. In CSMA collisions are both inherent and detected to control access. Husbands at 2:49-54. After data is garbled by a collision, the data must be retransmitted. Id. at 2:54-58. Frequency division or code division access systems allow for simultaneous transmission. For example, in CDMA “a signal string characteristic for each optical network unit ONU is generated so that all signal strings can be detected even in the event that there is an overlap between several signal strings received simultaneously at the center OLT.” U.S. Patent No. 6,011,637 (“Pfeiffer”) at 4:41-46. That the system of Yuki may be used where CDMA is used does not provide a reason to use Yuki’s system in the CSMA system of Husbands.

Appellant’s argument is not persuasive.
First, Examiner does not “confuse CSMA with CDMA”. One skilled in the art fully understands that CSMA and CDMA are different protocols. In page 16 of the Final-Action, Examiner states “Yuki et al’s approach/protocol “allows slave units to transmit signals in accordance with instructions from the master unit, no signal collisions occur in the transmission line and a throughput reduction such as that observed in the case of CSMA/CD is avoided when signals containing several megabytes of data are transmitted in bursts.” (column 2 lines 28-34; column 3 lines 43-49; column 30 lines 5-14) and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD, can easily accommodate burst traffic, and is capable of reducing the buffer memory requirements of slave units when the load factor of the transmission line is high and the burst traffic increases in volume” (column 23 lines 14-22. And column 21 lines 49-60; column 30 lines 19 and 26). 
Yuki et al also states “the access protocol in accordance with the present invention can be easily adapted, for example, to FDM (Frequency Division Multiplex), FDMA (Frequency Division Multiple Access), CDMA (Code Division Multiple Access), and the like” (column 30 line 1-4); that is, Yuki’s access protocol can be easily adapted to different protocols, and “the like”.” (emphasis added).
As can be seen above, Examiner first indicates that Yuki’s access protocol has been applied to the system where the CSMA/CD or TDMA is used, and comparisons are made, and improvements over the CSMA/CD or TDMA are observed: “throughput reduction such as that observed in the case of CSMA/CD is avoided” and “allows the maximum amount of stored signal to be stabilized at a comparatively low level without the increase observed in the access protocol based on TDMA or CSMA/CD” etc.. And then, Examiner points out that Yuki et al also discloses that Yuki’s access protocol can be easily adapted to FDM, FDMA, CDMA and the like systems. 
That is, Yuki’s access protocol can be used not only in TDMA or CSMA/CD system but also in FDM, FDMA, CDMA and the like system. The Examiner does not “confuse CSMA with CDMA”. Appellant’s arguments “the Examiner appears to confuse CSMA with CDMA. … That the system of Yuki may be used where CDMA is used does not provide a reason to use Yuki’s system in the CSMA system of Husbands” is incorrect.

4). Regarding Argument C.2. (b), the Appellant argues on pages 13-14 of the Brief:
The Examiner also irrationally relied on Yuki’s applicability to master/slave systems. The Examiner argued that “point-to-multipoint communication systems such as LANs ... are commonly configured such that a master unit and a plurality of slave units communicate by sharing, for example, transmission lines[.]” Office Action at 16-17. The Examiner argued that the point-to-multipoint system of Yuki was widely applicable to systems with a master unit and slave units. Id at 17. The Examiner’s reliance on the applicability of Yuki’s system to master/slave systems is misplaced as Husbands does not have a master/slave system. Thus, any argument that Yuki’s system may be incorporated into an existing master/slave system is inapplicable to Husbands.
The Examiner’s modifications are premised on the head end of Husbands including the head end 24 of Figure 4 and “the monitor 48 and OTDR etc.” Office Action at 12. Husbands does not refer to this combination as the head end. The activity monitor and OTDR are separate from the head end 24 of Figure 4 or the star node 46 of Figure 7. Husbands at Figures 4 and 7. The activity monitor 48 is effectively another terminal. It could be placed anywhere on the network as all traffic is transmitted to all terminals. It is not necessarily part of the head end 24 or the star node 46. As described above, the OTDR is a piece of test equipment to test the optical fibers. Nothing discloses that one skilled in the art would include the activity monitory 48 or OTDR in a head end or even consider the combination to be a head end.
The Examiner implies that Yuki’s access protocol can be used in a LAN that has CSMA/CD. Office Action at 6. However, Yuki is a wholesale replacement for a CSMA/CD based system. CSMA/CD inherently has collisions. Husbands 2:49-54. Yuki’s system eliminates collisions, particularly, the ones from CSMA/CD. Yuki at 2:29-34. One skilled in the art would not use Yuki’s protocol that does not have collisions to modify a CSMA/CD system that inherently has collisions.

Appellant’s argument is not persuasive. First, as discussed above, Husbands’s head-end is an active head-end; that is, the head-end can be viewed as a “point”, and the plurality of user terminals can be viewed as “multipoint”. 
Second, Husbands never state that the activity monitor 48 is another terminal. Husbands discloses “the auxiliary optical ports 44 on the star node 46 may be used to provide several functions associated with technical control. If the fiber optic node is configured in the loop back mode, so that it functions as the network head-end, all information received from the terminals will appear at the auxiliary ports on the inbound star. An activity monitor 48 connected to one of the ports 44 on the star can provide useful network statistics during operation. The activity monitor 48 consists of an optical detector followed by electronics for decoding packet headers (not shown). By examining incident packet headers, information is obtained on all current virtual connections, and statistics are acquired that can be used to reveal excessive numbers of bad packets, retransmissions, or unexpected disruptions of virtual connections” (column 5 lines 42-62). The ports 44 are part of the node 46; and as shown in Figure 7, a Babble Detector is also implemented in the node 46. The combination of the node 46 (Babble Detector inside), activity monitor 48 and OTDR etc. can be viewed as a head-end. 
Regarding Appellant’s arguments “CSMA/CD inherently has collisions”. As discussed in Section “2). Regarding Argument C.1. (b)”, Husbands uses CSMA/CD protocol to attempt to avoid/reduce “collision”, and the Collision Detection CD is used, and the CSMA/CD avoids collisions by waiting for an idle signal before sending data. That is, the main purpose of the CSMA/CD is to avoid/reduce collisions. Yuki’s access protocol not only avoid collision but also increase throughput. As discussed in Section “2). Regarding Argument C.1. (b)”above, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that Yuki’s access protocol could have been substituted for the CSMA/CD protocol of Husbands et al because both the CSMA/CD and Yuki’s access protocol try to resolve issues of collisions in the transmission line; and a person of ordinary skill in the art would have been able to carry out the substitution, and Husbands’ active head-end can be modified to perform the transmission controlling, or as a “master unit”. Finally, the substitution achieves the predictable result of increasing the throughput significantly, relaxing the buffer memory requirements, reducing the latency time elapsed before a slave/client unit transmits a signal, and increasing system capacity.

5). Regarding Argument C.2. (c), the Appellant argues on pages 14-15 of the Brief:
The Examiner’s logic with respect to point-to-multipoint communication systems and LANs in Yuki is flawed. The Examiner alleges that point-to-multipoint communication systems may be a LAN. Id. at 11 and 16, citing Yuki at 1:17-23. Yuki only mentions a LAN in one location. Yuki at 1:17-23. However, this LAN is a configuration with “master unit and a plurality of slave units.” Id. Thus, it is not applicable to the peer-to-peer system of Husbands.
Next, the Examiner relies on a logical fallacy to allege that Figure 1 of Yuki is a LAN and that the protocol is applicable to a LAN. The Examiner’s logic is that (1) Figure 1 is a point to multipoint system, (2) some point-to-multipoint communication systems are LANs, and therefore (3) Figure 1 of Yuki is a LAN and (4) Yuki’s system may be applied to any LAN. This logic requires that all point-to-multipoint communication systems are LANs. Without that, the logic fails at (2). Unfortunately, Yuki only discloses that some point-to-multipoint communication systems are LANs.
Reinforcing this point, Yuki discloses that Figure 1 is “an optical access network[,]” not a LAN. Yuki at 11:58-59. Yuki lists an optical subscriber access network as a different type of communication system from a LAN, CATV network, and a satellite communication network. Id. at 1:17-19. In access networks, data flows in a downstream direction from a head-end to terminals and in an upstream direction from the terminals to the head end. See USS. Patent No. 6,023,467 at 3:44-51. The head-end and terminals are not peer entities. Id. at 3:54-58. This matches the upstream and downstream direction of data in Yuki. See Yuki at Figure 4 and 12:43-59 (describing the upstream and downstream transmission frames). This is in contrast to the peer-to-peer LAN of Husbands where “any terminal can initiate communications to other terminals.” Husbands at 2:35-37.

Appellant’s argument is not persuasive. First, as admitted by Appellant, Yuki’s point-to-multipoint communication can be a LAN (“Yuki only discloses that some point-to-multipoint communication systems are LANs”). And Yuki’s access protocol can be used in a point-to-multipoint LAN system. Examiner’s “logic” never “requires that all point-to-multipoint communication systems are LANs”. 
Based on Appellant’s argument “This logic requires that all point-to-multipoint communication systems are LANs. Without that, the logic fails at (2)”, Appellant’s logic is: without “all point-to-multipoint communication systems are LANs”, the logic fails at “some point-to-multipoint communication systems are LANs”. Appellant’s this logic “is flawed”. If I say “five amplifiers in the optical link are erbium-doped fiber amplifiers (EDFAs)”, does that require that all amplifiers in the optical link are EDFAs? If five EDFAs and three semiconductor amplifiers (SOAs) are in the optical link, can I say “five amplifiers in the optical link are EDFAs”? Certainly, the statement “five amplifiers in the optical link are EDFAs” does not require that all amplifiers in the optical link are EDFAs. 
Yuki et al discloses that point-to-multipoint communication systems can be “LANs, CATV networks, satellite communication networks etc.”, that is, some point-to-multipoint communication systems are LANs.
Second, as discussed in Section “2). Regarding Argument C.1. (b)” to Section “4). Regarding Argument C.2. (b)” above, Husbands’ head-end is an active head-end, which can be viewed as a “point”, and the user terminals (having optical modems) can be viewed as “multipoint”. And both the CSMA/CD and Yuki’s access protocol try to resolve issues of collisions in the transmission line, and Husbands’ active head-end can be modified to perform the transmission controlling, or as a “master unit”, and the substitution of the CSMA/CD protocol in Husbands with Yuki’s access protocol achieves the predictable result of increasing the throughput significantly, relaxing the buffer memory requirements, reducing the latency time elapsed before a slave/client unit transmits a signal, and increasing system capacity.

6). Regarding Argument C.3., the Appellant argues on pages 15-16 of the Brief:
3. The Examiner is relying on hindsight.
Here, the Examiner has been unable to find a reference that would be combined with Husbands CSMA/CD based system. Yuki discloses using time division multiplexing (TDM) and time division multiple access (TDMA) as part of the system. Yuki at 12:45-54. Yuki discloses that although TDM and TDMA may be used, Yuki’s access protocol may be used with other types of access control such as CDMA, FDM, and FDMA. Id. at 29:65-30:4.
Conspicuously absent from the list of access control protocols is CSMA/CD. CSMA/CD appears over 39 times in Yuki, including Figures 18 20 21 27 and 28 comparing CSMA/CD to Yuki’s system. However, Yuki never mentions that the system may be used with CSMA/CD.
Accordingly, the combination of Husbands and Yuki does not disclose or suggest each and every limitation of claims 1, 23, and 24 and the rejections should be reversed. Claims 1, 3-6, 11-14, 17, and 18 depend from claim 1, and the rejections should be reversed for at least the reason that claim 1. See Jn re Fine, 837 F.2d at 1076 (allowing dependent claims that depend from and further limit allowable base claims); see also MPEP § 2143.03 (same).

Appellant’s argument is not persuasive. First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Refer to Section “2). Regarding Argument C.1. (b)” to Section “5). Regarding Argument C.2. (c)” above, Examiner’s reasoning “takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure”.
Second, if according to Appellant’s argument “Yuki never mentions that the system may be used with CSMA/CD”, how all the results of comparison shown in Yuki’s Figures 17, 18, 20, 21, 27, 28 come from?
As shown in Figures 17, 18, 20, 21, 27, 28, Yuki et al presents “the results of a comparison” of different test parameters among Yuki’s access protocol, TDMA and CSMA/CD protocols for a same point-to-multipoint system. The results shown in solid triangles are for the CSMA/CD protocol. That is, Yuki clearly and concretely discloses that “the system can be used with CSMA/CD”. Appellant’s argument “Yuki never mentions that the system may be used with CSMA/CD” is incorrect.

7). Regarding Argument D., the Appellant argues on page 16 of the Brief:
Finley does not disclose adding a master to a peer-to-peer CSMA/CD based network and modifying attached terminals to act as slaves to the master. … 
Accordingly, the combination of Husbands, Yuki, and Finley does not disclose or suggest each and every limitation of claim 1. The rejection of dependent claims 2 and 7 should be reversed.

Appellant’s argument is not persuasive. Examiner respectively maintains, for the reasons provided above and previously, that the limitations appear in parent claim 1 are in fact properly taught by Husbands and Yuki, and have been addressed in connection with that claim. As such, Appellant’s argument is moot since Finley is not relied upon to teach that limitations.

8). Regarding Argument E, the Appellant argues on page 17 of the Brief:
Xu teaches against making the modification to a CSMA/CD based system to remove the CSMA/CD system and incorporate the complicated protocol of Yuki as proposed by the Examiner.
Accordingly, the combination of Husbands, Yuki, and Xu does not disclose or suggest each and every limitation of claim 1. The rejection of dependent claims 8 should be reversed.

Appellant’s argument is not persuasive. First, Xu is cited mainly for teaching power adjustment of the upstream signal. Nowhere in the disclosure does Xu “teaches against making the modification to a CSMA/CD based system to remove the CSMA/CD system and incorporate” another protocol (note: the applicant did not present this argument in the “Response Under 37 C.F.R. 1.111”, submitted on 1/9/2022, in “Responsive to the Office Action mailed on October 08, 2021”). Second, Examiner respectively maintains, for the reasons provided above and previously, that the limitations appear in parent claim 1 are in fact properly taught by Husbands and Yuki, and have been addressed in connection with that claim. As such, Appellant’s argument is moot since Xu is not relied upon to teach that limitations.

9). Regarding Argument F, the Appellant argues on page 17 of the Brief:
ITU-T does not disclose adding a master to a peer- to-peer CSMA/CD based network and modifying attached terminals to act as slaves to the master.
Accordingly, the combination of Husbands, Yuki, and ITU-T does not disclose or suggest each and every limitation of claim 1. The rejection of dependent claim 9 should be reversed.

Appellant’s argument is not persuasive. Examiner respectively maintains, for the reasons provided above and previously, that the limitations appear in parent claim 1 are in fact properly taught by Husbands and Yuki, and have been addressed in connection with that claim. As such, Appellant’s argument is moot since ITU-T is not relied upon to teach that limitations.

10). Regarding Argument G, the Appellant argues on page 18 of the Brief:
Warden does not disclose adding processing where processing did not exist, adding a master to a peer-to-peer CSMA/CD based network, and modifying attached terminals to act as slaves to the master.
Accordingly, the combination of Husbands, Yuki, and Warden does not disclose or suggest each and every limitation of claim 1. The rejection of dependent claim 10 should be reversed.

Appellant’s argument is not persuasive. Examiner respectively maintains, for the reasons provided above and previously, that the limitations appear in parent claim 1 are in fact properly taught by Husbands and Yuki, and have been addressed in connection with that claim. As such, Appellant’s argument is moot since Warden et al is not relied upon to teach that limitations.

11). Regarding Argument H, the Appellant argues on page 18 of the Brief:
Chang and Masucci do not disclose adding a master to a peer-to-peer CSMA/CD based network and modifying attached terminals to act as slaves to the master.
Accordingly, the combination of Husbands, Yuki, Chang, and Masucci does not disclose or suggest each and every limitation of claim 1. The rejection of dependent claims 15, 16, 19, and 20 should be reversed.

Appellant’s argument is not persuasive. Examiner respectively maintains, for the reasons provided above and previously, that the limitations appear in parent claim 1 are in fact properly taught by Husbands and Yuki, and have been addressed in connection with that claim. As such, Appellant’s argument is moot since Chang and Masucci are not relied upon to teach that limitations.

12). Regarding Argument I, the Appellant argues on page 19 of the Brief:
Mahony does not disclose adding a master to a peer-to-peer CSMA/CD based network and modifying attached terminals to act as slaves to the master.
Accordingly, the combination of Husbands, Yuki, and Mahony does not disclose or suggest each and every limitation of claim 1. The rejection of dependent claim 21 should be reversed.

Appellant’s argument is not persuasive. Examiner respectively maintains, for the reasons provided above and previously, that the limitations appear in parent claim 1 are in fact properly taught by Husbands and Yuki, and have been addressed in connection with that claim. As such, Appellant’s argument is moot since Mahony is not relied upon to teach that limitations.

13). Regarding Argument J, the Appellant argues on page 19 of the Brief:
Vujkovic-Cvijin focuses on a dense wavelength division multiplexing transmitter using low cost discrete optical components. Vujkovic-Cvijin at Abstract. As described above, Finley discloses independent, non-homogenous devices communicating on a LAN. Neither discloses adding a master to a peer-to-peer CSMA/CD based network and modifying attached terminals to act as slaves to the master.
Accordingly, the combination of Husbands, Yuki, Finley, and Vujkovic-Cvijin does not disclose or suggest each and every limitation of claim 1. The rejection of dependent claim 22 should be reversed.

Appellant’s argument is not persuasive. Examiner respectively maintains, for the reasons provided above and previously, that the limitations appear in parent claim 1 are in fact properly taught by Husbands and Yuki, and have been addressed in connection with that claim. As such, Appellant’s argument is moot since Finley and Vujkovic-Cvijin are not relied upon to teach that limitations.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        


Conferees:
/KENNETH N VANDERPUYE/Supervisory Patent Examiner, Art Unit 2636                                                                                                                                                                                                        

/CHIEH M FAN/Supervisory Patent Examiner, Art Unit 2632      

                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.